DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. U.S. Patent Application Publication US2019/0324781A1 in view of Schrage U.S. Patent 9,213,625.
As per claim 1, Ramamurthy teaches a non-transitory computer-readable medium storing a computer program comprising screen response validation logic for robotic process automation (RPA) (¶ 0022-0023, 0072), the computer program configured to cause at least one processor to: determine whether a difference exists between a current screenshot frame and a previous screenshot frame, the current screenshot frame and the previous screenshot frame comprising an entire user interface or a portion thereof; when the difference exists between the current screenshot frame and the previous screenshot frame and a difference between the current screenshot frame and the previous screenshot frame is expected based on an activity in a workflow of an RPA robot (¶ 0054-0058).  While Ramamurthy does teach the comparison of screenshots he doesn’t explicitly teach to validate one or more changes between the current screenshot frame and the previous screenshot frame against one or more expected screen changes based on the activity of the workflow of the RPA robot, and when the validation fails, throw an exception or initiate a remedial action.  Schrage does teach o validate one or more changes between the current screenshot frame and the previous screenshot frame against one or more expected screen changes based on the activity of the workflow, and when the validation fails, throw an exception or initiate a remedial action (column 4, lines 45-57).  It would have been obvious to one of ordinary skill in the art to use the process of Schrage in the process of Ramamurthy.  One of ordinary skill in the art would have been motivated to use the process of Schrage in the process of Ramamurthy because Schrage teaches the automated comparing of screenshots to verify proper workflow of a user interface, an explicit desire of Ramamurthy.
As per claim 4, Ramamurthy teaches the non-transitory computer-readable medium of claim 1, wherein the remedial action comprises the RPA robot checking at the driver level whether a window for an application the robot is attempting to interact with is an active window, checking a location of a mouse pointer or caret relative to a graphical element in which a change was expected to occur, checking whether a correct graphical element is an active element, or any combination thereof (¶ 0054-0055).  
As per claim 5, Ramamurthy teaches the non-transitory computer-readable medium of claim 1, wherein the remedial action comprises the RPA robot setting a correct window as an active, focused window, setting a focus to an active element, moving a mouse and causing a mouse click event, or any combination thereof (¶ 0054-0055).
As per claim 6, Schrage teaches the non-transitory computer-readable medium of claim 1, wherein the throwing of the exception comprises stopping operation of the RPA robot, displaying a message on a screen, sending a message indicating that the RPA robot failed to achieve the one or more expected screen changes, listing one or more actions that failed, or a combination thereof (column 7, lines 43-48).
As per claim 13, Schrage teaches the non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to: determine a target graphical element and content to be input into the target graphical element based on the activity in the workflow; validate whether the one or more changes between the current screenshot frame and the previous screenshot frame match a location of the target graphical element and whether the one or more changes match the content to be input into the target graphical element; and when the location, the one or more changes, or both, do not match, throw the exception or initiate the remedial action (column 7, lines 45-57, RPA as taught by Ramamurthy).  
As per claim 14, Ramamurthy teaches the non-transitory computer-readable medium of claim 1, wherein the activity comprises entering text into a graphical element, moving a caret to the graphical element, pasting content into the graphical element, or a combination thereof (¶ 0054-0055).
As per claim 15, Schrage teaches the non-transitory computer-readable medium of claim 1, wherein the one or more expected screen changes based on the activity of the workflow of the Page 6 of 25U.S. Application No. 16/864,708 Response dated February 23, 2022Reply to Office Action dated December 29, 2021 RPA robot comprise submission of a form, opening of a new application window, or changing of a current application window (¶ 0073).



Allowable Subject Matter
Claims 16-24 are allowed.

Claims 2-3, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 16 and 23 are allowable with respect to the following:
With respect to claim16, the primary reason for allowance is the limitation of when the one or more differences do not exist between the current screenshot frame and the previous screenshot frame, throw an exception or initiate a remedial action.
With respect to claim 23, the primary reason for allowance is the limitation of when the current screenshot frame does not differ from the previous screenshot frame and a difference between the current screenshot frame and the previous screenshot frame is expected to occur based on the activity in the workflow of the RPA robot, throwing an exception or initiating a remedial action, by the RPA robot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/22, with respect to the rejection(s) of claim(s) 1-24 under Hall have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramamurthy in view of Schrage.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113